Notice of Pre-AIA  or AIA  Status
1.              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.              The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.           Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 9, 11, 13, 14, 16, 17, 20, 21 of copending Application No.  17/018,535 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of present application and claim 1 of copending application claim method steps of verifying operation of an optical fiber monitoring system, comprising the steps of:
              using a detection system to detect changes in an optical fiber caused by an event to be monitored by:
                           transmitting from a source of light at a transmit location a monitor signal along the optical fiber;
                           receiving the monitor signal after transmission along the optical fiber;
                           analyzing the monitor signal after transmission along the optical fiber to detect changes therein caused by the event to be monitored; and 
                           periodically checking proper operation of the optical fiber monitoring system by:
                                           at a predetermined location on the fiber periodically operating an actuator to cause a disturbance on the fiber;
                                           analyzing the monitor signal to detect changes therein caused by the disturbance; and 
                                           in the event that expected changes in response to the disturbance are not detected, actuating a warning that the detection system is not properly operating.

               As to claim 2 of present application, and claim 1 of copending application, both application claim method steps of operating an actuator to cause a disturbance by physical manipulation of the fiber.
           
              As to claim 3 of present application, and claim 2 of copending application, both application claim method steps of using the fiber disturbance actuator to generate a predetermined pattern of disturbance.

              As to claim 4 of present application, and claim 5 of copending application, both application claim method steps of using the fiber disturbance actuator to generate pattern of disturbances that define a specific signature.

                   As to claim 5 of present application, and claim 8 of copending application, both application claim method steps of adjusting an amplitude of disturbance caused by the fiber disturbance actuator.

                  As to claim 6 of present application, and claim 9 of copending application, both application claim method steps of using an input fiber length for isolation of the actuator from the detection system.

                 As to claim 7 of present application, and claim 11 of copending application, both application claim method steps of using an output isolating fiber to isolate a front connector from the isolation fiber to a main portion of the fiber.

                As to claim 8 of present application, and claims 13 and 14 of copending application, both application claim method steps of analyzing the signal to determine the location and further analyzing the signal to monitor for a specific location, wherein the determination of the location ensures that the actuator is still connected to the fiber and that a substitute fiber is not used to bypass the fiber.

              As to claim 9 of present application, and claim 16 of copending application, both application claim method steps of operating the actuator is caused by a manual trigger that causes the operation immediately or after a predetermined or random time.
              As to claim 10 of present application, and claim 17 of copending application, both application claim method steps of operating the actuator autonomously, where the operation can be scheduled or random in occurrence.

              As to claim 11 of present application, and claim 20 of copending application, both application claim method steps of operating the actuator to cause disturbances on the fiber by any one or more of bending, shaking, heating, cooling, compressing, or stretching the fiber. 

              As to claim 12 of present application, and claim 21 of copending application, both application claim method steps of operating the actuator to cause physical movement of the fiber by energizing an electromagnetic device.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.             Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 7, 8, 10, 12, 13, 14, 15, 16, 17, 18 of copending Application No.  17/088,905 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of present application and claims 1, 2, 3, 4, and 17 of copending application claim method steps of operating an optical fiber monitoring system, comprising the steps of:
               using a detection system to detect changes in an optical fiber caused by an event on the fiber by:
                       transmitting from a source of light a monitor signal along the fiber;
                       receiving the monitor signal after transmission along the fiber;
                       analyzing the monitor signal after transmission along the fiber to detect changes therein caused by the event to be monitored; and
                       periodically checking proper operation of the optical fiber monitoring system by:
                                      at a predetermined location on the fiber, periodically operating an actuator to cause a disturbance, or changes in the signal to be analyzed;
                                      analyzing the monitor signal to detect changes therein caused by the disturbance; 
                                      and in the event that expected changes in response to the disturbance are not detected, actuating a warning that the detection system is not properly operating; and 
                                      wherein an instruction signal is communicated along the fiber to the actuator to effect the operation of the actuator and wherein there is provided a coupler on the fiber to extract the instruction signal from other signals in the fiber. 

                As to claim 2 of present application, and claim 2 of copending application, both application claim method steps of operating an actuator to cause a disturbance by physical manipulation of the fiber.

                As to claim 3 of present application, and claims 1 and 2 of copending application, both application claim method steps of using the fiber disturbance actuator to generate a predetermined pattern of disturbance.

                 As to claim 6 of present application, and claim 7 of copending application, both application claim method steps of using an input fiber length for isolation of the actuator from the monitoring device.

                As to claim 7 of present application, and claim 8 of copending application, both application claim method steps of using an output isolating fiber to isolate a front connector from the isolation fiber to a main portion of the fiber.

                As to claim 8 of present application, and claim 10 of copending application, both application claim method steps of analyzing the signal to determine the location and further analyzing the signal to monitor for a specific location, wherein the determination of the location ensures that the actuator is still connected to the fiber and that a substitute fiber is not used to bypass the fiber.

                As to claim 9 of present application, and claim 12 of copending application, both application claim method steps of operating the actuator is caused by a manual trigger that causes a test to initiate where the test can occur immediately or after a predetermined or random time.
               As to claim 10 of present application, and claim 13 of copending application, both application claim method steps of operating the actuator autonomously, where the operation can be scheduled or random in occurrence.

               As to claim 11 of present application, and claim 14 of copending application, both application claim method steps of operating the actuator to cause disturbances on the fiber by any one or more of bending, shaking, heating, cooling, compressing, or stretching the fiber. 

                As to claim 12 of present application, and claim 15 of copending application, both application claim method steps of operating the actuator to cause physical movement of the fiber by energizing an electromagnetic device.

               As to claim 13 of present application, and claim 16 of copending application, both application claim method steps of using an optical shutter at a remote end of the fiber.

              As to claim 14 of present application, and claim 1 of copending application, both application claim method steps of actuating the fiber disturbance actuator based on a waveform which is representative of a known event on the fiber.

              As to claim 15 of present application, and claim 18 of copending application, both application claim method steps of periodically generating disturbances in the fiber by generating longitudinal forces in the fiber at one location along the length relative to another location along the length so as to cause changes in length of the fiber between the first and second locations.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
5.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.           Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the intrusion detection system" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the fiber disturbance actuator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the fiber disturbance actuator" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the fiber disturbance actuator" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the fiber disturbance actuator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the isolation fiber" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the signal" in line 1,  and "the signal", in lines 2-3, and “the fiber disturbance actuator”, in line 4, and “the monitored fiber”, in lines 4-5, and “the intended monitored cable”, in lines 5-6.  There are insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitations "the fiber disturbance actuator" in lines 1-2, and “said disturbances” in line 2.  There are insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitations "the fiber disturbance actuator" in lines 1-2, and “said disturbances” in line 2.  There are insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the fiber disturbance actuator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the fiber disturbance actuator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the fiber disturbance actuator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the fiber disturbance actuator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations "the fiber disturbance actuator" in lines 1-2, and “the first and second locations” in lines 4-5.  There are insufficient antecedent basis for these limitations in the claim.

Conclusion
7.           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
               Eslambolchi et al. (US Patent Application Publication No: 2010/0097234 A1) is cited to show an optical fiber intrusion detection system (see abstract, paragraph 0001, and fig. 1), wherein an instruction signal can be generated (see 108 and 112 in fig. 1) and transmitted to initiate an alarm (see paragraph 0026).
              LEWIS (CN 107223212 A) is cited to show an optical fiber sensing device (see Abstract and fig. 1), wherein a test signal for exciting a portion of the fiber (102, figs. 1, 2) can be analyzed (see Abstract and Description in translation pages), and wherein an actuator (118, fig. 1) provide vibration to the fiber (102, fig. 1) and the actuator can be controlled based on an instruction signal (see translation pages, Description section, page 5, lines 32-33, note that instructions are provided by processor 206 to control the actuator 118).

8.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD R SEDIGHIAN/             Primary Examiner, Art Unit 2636